
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.19


DESCRIPTION OF DIRECTOR AND EXECUTIVE COMPENSATION ARRANGEMENTS
(March 11, 2005)


Compensation of Non-Employee Directors

        We pay each non-employee director the following compensation in respect
of his/her service on the Board of Directors:

•an annual retainer of $20,000;

•$1,000 per Board meeting for in-person attendance;

•$500 per Board meeting for telephonic attendance;

•$2,500 per Audit Committee meeting for attendance (whether in person or
telephonic) by the chairperson of the Audit Committee;

•$1,000 per Audit Committee meeting for attendance (whether in person or
telephonic) by other Audit Committee members; and

•$1,000 per committee meeting for attendance (whether in person or telephonic)
at meetings of committees other than the Audit Committee.

        Non-employee directors may elect to defer all or a portion of their cash
compensation under our Director Deferred Compensation Plan which was established
in 2003. To date, none of our non-employee directors has elected to do so. We do
not pay directors who are employees or employees of our affiliates any
compensation for their services as directors. All directors are reimbursed for
their expenses incurred in attending Board or committee meetings.

        Non-employee directors also receive non-cash compensation under the
Simon Property Group, L.P. 1998 Stock Incentive Plan (the "1998 Plan"). Each of
our non-employee directors receives on the first day of the first calendar month
following his or her initial election as director a grant of 1,000 shares of
restricted stock and an additional 1,000 shares of restricted stock each time he
or she is re-elected as a director. In addition, the Chairperson of our Audit
Committee receives an additional annual grant in the amount of 500 shares of
restricted stock and the Chairpersons of the other standing Committees of our
Board of Directors receive an additional annual grant of 300 shares of
restricted stock. These awards of restricted stock vest in four equal annual
installments beginning on January 1 following the date of the award. Any
dividends on this restricted stock must be reinvested in shares of the Company's
common stock and held in the Director Deferred Compensation Plan. Each share of
restricted stock is deferred under our Director Deferred Compensation Plan until
the director retires, dies or becomes disabled or no longer serves as a
director. In addition, directors may be granted discretionary awards under the
1998 Plan. A copy of the 1998 Plan has been filed as an exhibit to the Company's
Annual Report on Form 10-K for the year ended December 31, 2004 (the "2004
10-K").

Compensation of Named Executive Officers

        Base Salaries.    The executive officers of the Company serve at the
discretion of the Board of Directors. The Compensation Committee of the Board
determines the base salaries of the Company's Chief Executive Officer and its
President and Chief Operating Officer based upon, among other things,
information provided by third parties with regard to peers in the REIT industry
in order to determine reasonable and competitive compensation levels. The
Compensation Committee approves the base salaries of the other executive
officers, which are recommended by the Chief Executive Officer. The following
are the current annual base salary levels for the Company's Chief Executive
Officer and its

--------------------------------------------------------------------------------



four other most highly compensated executive officers (the "Named Executive
Officers") as identified in the Company's proxy statement dated April 2, 2004:

David Simon
Chief Executive Officer   $ 800,000 Hans C. Mautner
President—International Division   $ 795,000 Richard S. Sokolov
President and Chief Operating Officer   $ 700,000 Gary Lewis
Executive Vice President — Leasing   $ 500,000 James M. Barkley
General Counsel and Secretary   $ 475,000

        Employment Agreements.    Mr. Mautner and Mr. Sokolov have entered into
employment agreements with the Company, copies of which have been filed as
exhibits to the Company's 2004 10-K.

        Bonus Plan.    Each of the Named Executive Officers is also eligible to
receive an annual bonus under the Company's unwritten Incentive Bonus Plan (the
"Bonus Plan"). The Bonus Plan is intended to provide senior executives and key
employees with opportunities to earn cash incentives based upon the performance
of the Company, the participant's business unit and the individual participant.
The Company budgets bonus dollars each year based upon its targeted performance
and the Company's overall budget is approved each year by the Board. Certain
"stretch" levels of performance are also identified at the beginning of each
year which may justify higher payments under the Bonus Plan, but those will only
be paid out to the extent the Company's performance exceeds its budget. Each
participant's bonus award for the year is expressed as a percentage of base
salary, a fixed dollar amount, or a percentage of the available incentive pool.
The bonus opportunities for some senior executives are based upon objective
performance criteria such as achievement of certain levels of EBITDA and/or
specific performance objectives relative to their primary areas of
responsibility. The bonus criteria for other senior executives are discretionary
in nature. Where an executive's bonus criteria are objective and based upon
clearly identified formulas, the calculation of that executive's bonus is
reviewed with the Committee each year. Where the bonus opportunities of a senior
executive are determined on a discretionary basis, the Committee makes the final
determination of any bonus dollars paid to that executive. Bonus amounts for
each year are determined in the following February with disbursement in March.

        Stock-Based Awards.    The Named Executive Officers are eligible to
receive discretionary awards under the 1998 Plan. Under the 1998 Plan, the
Compensation Committee may make the following types of equity-based awards:
incentive stock options, nonqualified stock options, stock appreciation rights,
performance units and restricted stock. The only type of award the Compensation
Committee has made since 2002 is restricted stock which is subject to
satisfaction of performance-based criteria set on an annual basis.

        Insurance and 401(k) Plan.    The Company pays employee and dependent
life insurance premiums for each Named Executive Officer and makes annual
contributions to the accounts of the Named Executive Officers under the
Company's 401(k) retirement plan. The Company's basic contribution to the 401(k)
retirement plan is equal to 1.5% of the Named Executive Officer's compensation
and becomes vested 30% after completion of three years of service, 40% after
four years of service and an additional 20% after each additional year of
service until fully vested after seven years. The Company matches 100% of the
first 3% of the Named Executive Officer's contribution and 50% of the next 2% of
the Named Executive Officer's contribution. Company matching contributions are
vested when made. The Company's basic and matching contributions are subject to
applicable IRS limits and regulations.

--------------------------------------------------------------------------------




        Non-Qualified Plan.    The Named Executive Officers may also participate
in the Simon Property Group, L.P. Deferred Compensation Plan (the "Non-Qualified
Plan"), a non-qualified deferred compensation plan for the benefit of a group of
highly compensated employees. While the Non-Qualified Plan is an unfunded plan
for purposes of the Employee Retirement Income Security Act of 1974, as amended,
certain assets have been set aside in the Simon Property Group, L.P. Deferred
Compensation Plan Trust (the "Non-Qualified Trust") to be used to pay benefits
to Non-Qualified Plan participants, except to the extent the Company becomes
insolvent.

        The Non-Qualified Plan permits eligible employees to defer receipt of up
to 100% of their compensation, including Company stock awarded under the 1998
Plan. The Non-Qualified Plan also authorizes the Company to make matching
contributions based on each eligible employee's elective cash deferrals.
Participants in the Non-Qualified Plan are 100% vested in all elective cash
deferrals. Deferrals of Company stock awarded under the 1998 Plan vest in
accordance with the terms of the 1998 Plan. Company matching contributions are
vested 20% after one year of service, and an additional 20% for each year of
service thereafter. Employee elective cash deferrals and matching contributions
generate earnings based on hypothetical investment elections made by individual
participants.

        Benefits are payable from the Non-Qualified Plan at such time as elected
by each participant. Benefits are payable either in a single lump sum or in up
to ten annual installments, as elected by the participant. Upon termination of
the participant's employment for any reason other than death, prior to age 591/2
or prior to age 55 with completion of ten years of service, the employee's
Non-Qualified Plan benefits will be paid in a single lump sum. As soon as
possible following a "change of control" (as defined in the Non-Qualified Plan),
each employee would be paid his or her Non-Qualified Plan benefit in a single
lump sum.

        As of December 31, 2004, the Non-Qualified Plan was frozen with respect
to deferrals made and/or amounts vested prior to 2005, and a new deferred
compensation plan (the "New Non-Qualified Plan"), identical in all material
respects to the Non-Qualified Plan, was adopted effective January 1, 2005. It is
intended that the New Non-Qualified Plan will be amended to modify the timing of
deferral elections, incorporate new rules regarding the election of benefit
payment options and add certain restrictions on distributions, to the extent
necessary to comply with the requirements of new Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), as enacted as part of the
American Jobs Creation Act of 2004.

--------------------------------------------------------------------------------





QuickLinks


DESCRIPTION OF DIRECTOR AND EXECUTIVE COMPENSATION ARRANGEMENTS (March 11, 2005)
